Citation Nr: 1122061	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to January 1980 and from September 1986 to November 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which reopened the Veteran's claim after new and material evidence was received, but denied service connection for hepatitis on the merits.  During the course of the appeal, the matter was transferred to the RO in Cleveland, Ohio.

This matter was reopened by the Board in August 2009 but was remanded for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran has residuals of hepatitis B and hepatitis C that are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of hepatitis B and hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that risk factors for hepatitis include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.

The Veteran underwent an enlistment examination in February 1973.  No relevant abnormalities were noted.  An additional examination in February 1978 also noted no significant problems.  However, in March 1978, the Veteran was seen for complaints of coughing, vomiting, and anorexia.  He was diagnosed with hepatitis and treated.  Liver function testing in May 1978 was within normal limits, though total protein was noted to be abnormal.  He was admitted again in August 1978 after testing revealed a positive hepatitis antigen, and was treated for chronic active hepatitis again in August 1979.  An examination in September 1979, which included liver function testing, indicated that the Veteran no longer had active hepatitis.  Service treatment records do not reflect any complaints, treatment, or diagnosis related to hepatitis.  A September 1999 retirement examination was within normal limits.

A VA examination from October 1980 reflected a history of hepatitis but no active infection.

Private treatment records dated December 2000 reflect diagnoses of hepatitis B, which had "probably resolved," and hepatitis C, which might have been "ongoing."

A March 2001 letter from the Veteran's treating physician, Dr. J. L., stated that the Veteran was diagnosed with active chronic hepatitis C.  The physician noted that the Veteran was treated in service for a hepatitis condition.  However, because there were no serologic tests to diagnose hepatitis C at that time, the Veteran's current condition could not be definitively service connected.

An additional VA examination conducted in December 2001 includes a diagnosis of chronic hepatitis C.  The Veteran denied all known risk factors, and was asymptomatic on examination.

The Veteran was afforded another VA examination in August 2002.  The Veteran recounted a history of his hepatitis condition, and stated that he was currently diagnosed with hepatitis C, but was not being treated as he was told that he did not have an active disease.  Based on a physical examination and laboratory testing, the VA examiner concluded that the Veteran did not have active hepatitis or a current hepatitis C infection.  He further stated that he could not confirm whether the Veteran had hepatitis or hepatitis C in the past.

Dr. D. L. submitted an additional letter in support of the Veteran's claim in December 2002.  He stated that the Veteran did have chronic active hepatitis C, but that the level of hepatitis C PCR was not high enough to be detected by PCR analysis.  There were, however, other objective indications of an active chronic hepatitis C condition, including biopsies and intermittent elevations in aminotransferases.

The Veteran underwent an additional VA examination in July 2003.  The examiner reviewed the claims file and obtained a history from the Veteran, and concluded that the Veteran definitively had an episode of hepatitis A or hepatitis B, which seemed to have resolved.  Laboratory testing conducted as part of the examination revealed no acute hepatitis or detectable active virus.

An additional VA opinion was obtained in November 2003.  That examiner concluded that the Veteran did not have, and indeed never had, chronic hepatitis C.  This conclusion was based on negative antibody testing and multiple negative PCR tests.  He further stated that because testing was positive for core hepatitis B antibodies, it was more likely that the Veteran had hepatitis B in service.  He was either immunized against or previously infected with hepatitis A.

VA treatment records dated June 2005 show that the Veteran had a positive hepatitis C finding in 2003.  The most recent screening for hepatitis B and C, conducted in 2004, was negative.

Private records dated July 2005 stated that the Veteran's laboratory testing was negative for hepatitis C but positive for hepatitis B.  VA treatment records dated October 2005 show a diagnosis of hepatitis B pending a liver function test.

Finally, the Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims file and obtained a history from the Veteran.  He denied receiving blood transfusions or using IV drugs, but did report engaging in unprotected heterosexual intercourse with multiple partners.  The Veteran also reported being a heavy drinker from his 20's to his 40's.  The examiner noted the Veteran's treatment in service.  However, the Veteran denied any significant current symptoms.  Based on a physical examination and laboratory testing, the examiner diagnosed the Veteran with resolved hepatitis B and resolved hepatitis C.  He stated that the Veteran did not demonstrate any evidence of active hepatitis.  His testing was indicative of past hepatitis B and C infections, but not ongoing infections.  As a result of his findings, the examiner stated that it was at least as likely as not that the acute hepatitis infection described during service led to the positive antibody testing of hepatitis B and hepatitis C obtained during examination.  However, "current hepatitis" was not related to service as there was no active infection in the Veteran.

Based on the evidence of record, the Board finds that the evidence is at least in equipoise as to whether service connection for residuals of hepatitis is warranted.  Service treatment records reflect a history of hepatitis infections in service.  With respect to the requirement of a current disability, the Board notes that the Veteran's most recent examination in January 2010 indicated that he had no active hepatitis infection.  However, as discussed above, there are diagnoses of hepatitis during the period on appeal, which is sufficient for the purposes of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); see also 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2010) (providing noncompensable evaluations for "nonsymptomatic" hepatitis B and C, respectively).

While the January 2010 VA examiner did not diagnose an active hepatitis condition, he did state that it was at least as likely as not that the Veteran's hepatitis infection in service led to positive antibody testing for hepatitis B and hepatitis C obtained on examination.  This opinion was based on a review of the claims file, a history provided by the Veteran, and objective testing.  There is no competent opinion to contradict this conclusion or to otherwise suggest that the Veteran's current hepatitis or residuals thereof were not incurred in service.  A March 2001 opinion from the Veteran's private physician indicated that the Veteran's current condition could not be definitively service connected.  However, this opinion is more speculative in nature, rather than suggesting that current hepatitis was not etiologically related to service.  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   In this case, the Board finds the Veteran's statements to his treating physicians to be competent and credible, as he described symptoms that he personally observed, and his account of those symptoms were generally consistent with the medical evidence of record.  The Veteran did not make any statements regarding etiology.

In sum, the evidence is at least in equipoise as to whether the Veteran has residuals of hepatitis B and C that are etiologically related to service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that service connection for residuals of hepatitis B and hepatitis C is warranted.  


ORDER

Service connection for residuals of hepatitis B and hepatitis C is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


